DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Variable stiffness portion”, in claim  1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure seen below described in the specification as performing the claimed function, and equivalents thereof.
“An actuator”, as described in Applicant’s spec Page 7, line 25- page 8, line 6
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. Publication No. 2015/0088161 to Hata et al. (hereinafter "Hata").
Regarding claim 1, Hata discloses flexible tube insertion apparatus (See examiner’s annotated Fig. 7(a) - tendon-driven device) comprising: 

    PNG
    media_image1.png
    486
    462
    media_image1.png
    Greyscale

a flexible tube that is segmented into segments aligned in a row along a central axis of the flexible tube (Fig. 7(a) – distal body segment 1A and proximal body segment 1B), and is to be inserted into a insertion target body (paragraph 0164 - Thus, the apparatus as positioned using this transformation provide particularly advantageous function within a patient); 
a variable stiffness portion that varies a bending stiffness of the flexible tube by units of the segments (Fog. 7(a) – actuators 4; paragraph 0014 - The apparatus further comprises an actuator connected to said tendon, configured to actuate said tendon based on a control signal; paragraph 0118 - By using these pairs of tendons 2, the actuators 4 can bend the tendon-driven device 31 with two bending sections);
a state detection sensor that detects state information regarding a state of the flexible tube (paragraph 0225- In some embodiment, it is contemplated that an angle sensor is used to detect the angle directly; claim 23 - said plurality of sensors are capable of measuring angular displacement of the body); 
a shape calculator (Fig. 7(a) – forward-kinematic mapping unit 9; paragraph 0110 - However, the forward-kinematic-mapping unit 9 includes a tension-calculating function of the angular displacement to calculate a tension in the proximal end 6 as the control signal 10 for actuator 4) that calculates shape information (paragraph 0014- forward-kinematic-mapping unit that estimates an angular displacement at the distal end) regarding a shape of the flexible tube based on the state information (paragraph 0126- The forward-kinematic-mapping unit 9 outputs estimations of angular displacement Θn k ̂, Θh k ̂ and the vector of estimations of angular displacement θk ̂ at present time k; paragraph 0123 - The control unit 8, as well as other control units as described herein (for example, in FIGS. 3, 4, 5, 8 and 9) can implement each function as described herein by any or a combination of technologies including via hardware such as CPU or ROM or RAM or via discrete logic circuit(s), application specific integrated circuits, or via programmable logic); and 
a stiffness controller (Fig, 7(a) – control unit 8) that controls a change of the bending stiffness implemented by the variable stiffness portion (paragraph 0118- A control unit 8 controls actuators 4 by a control signal 10 . The actuators 4 are connected to four tendons 2 in a tendon-driven device 31 . The tendon-driven device 31 includes two body segments… In this example, each body segment has two tendons 2 . By using these pairs of tendons 2 , the actuators 4 can bend the tendon-driven device 31 with two bending sections), 
the stiffness controller controlling the change of the bending stiffness implemented by the variable stiffness portion (paragraph 0118 -  control unit 8 controls actuators 4 by a control signal 10 . The actuators 4 are connected to four tendons 2 in a tendon-driven device 31 . The tendon-driven device 31 includes two body segments… By using these pairs of tendons 2 , the actuators 4 can bend the tendon-driven device 31 with two bending sections) with respect to a segment corresponding to a displacement portion of an insertion path (paragraph 01222- The control unit 8 controls two targets of the angular displacement for the distal body segment 1 A as well as the proximal body segment 1 B), in accordance with a displacement quantity of a second insertion path of the flexible tube (Fig. 8c- difference θe1 k , θe2 k; paragraph 0127 -the adding unit 12 calculates differences θe1 k , θe2 k between the control targets and the estimations. These differences θe1 k , θe2 k are input to a checking unit 13) based on the shape information (Fig. 8c- vector of estimations of angular displacement θk^) calculated by the shape calculator at a second time (Fig. 8c – angular displacement θ1k ̂; paragraph 0121 - In the diagram, every signal is a discrete-time signal for discrete time k ), with respect to a first insertion path of the flexible tube based on the shape information calculated by the shape calculator at a first time (Fig. 8c – angular displacement θk-1 ̂; paragraph 0126 - The estimation of angular displacement θ1 k ̂ and the tension vector τ1 k are input to the forward-kinematic-mapping unit 9 . Moreover, a vector θk−1 ̂ of estimations of angular displacement for divisions at previous time, i.e., time k−1 is input from a second memory unit 22 . The vector θk−1 ̂ is defined by equation (7)).
Regarding claim 2, Hata discloses the claimed invention as discussed above concerning claim 1, and Hata further discloses wherein the shape calculator determines a change quantity of (Fig. 8c- tendon displacement λk; paragraph 0094 - The tendon displacement λk is amount of tendon pull or feed for the actuator 4; paragraph 0124- o control the four actuators 4 , the control unit 8 sends a tendon-displacement vector λk whose components are tendon displacements of four tendons 2 for corresponding actuators as the control signal 10); in accordance with the displacement quantity (Fig. 8c), and 
the stiffness controller controls the bending stiffness based on the change quantity of the bending stiffness (paragraph 0124 - To control the four actuators 4 , the control unit 8 sends a tendon-displacement vector λk whose components are tendon displacements of four tendons 2 for corresponding actuators as the control signal 10).
Regarding claim 3, Hata discloses the claimed invention as discussed above concerning claim 2, and Hata further discloses wherein the shape calculator determines the change quantity of the bending stiffness from time displacement (paragraph 0014 - the kinematic-mapping unit is configured for: providing a tension value of the tendon to obtain a desired angular displacement at the distal end of said tendon-driven device; paragraph 0121 - In the diagram, every signal is a discrete-time signal for discrete time k) of the second insertion path with respect to the first insertion path (Fig. 8c-– angular displacement θ1k ̂ and angular displacement θk-1 ̂; paragraph 0126 - The estimation of angular displacement θ1 k ̂ and the tension vector τ1 k are input to the forward-kinematic-mapping unit 9 . Moreover, a vector θk−1 ̂ of estimations of angular displacement for divisions at previous time, i.e., time k−1 is input from a second memory unit 22 . The vector θk−1 ̂ is defined by equation (7)). 
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0088161 to Hata et al. (hereinafter "Hata") in further view of U.S. Publication No. 2015/0054445 to Kawai.
Regarding claim 4, Hata discloses the claimed invention as discussed above concerning claim 3,  and Hata further discloses wherein the shape calculator (Fig. 8c- forward-kinematic-mapping unit 9) determines the change quantity of the bending stiffness (Fig. 8c- tendon displacement λk; paragraph 0094 - The tendon displacement λk is amount of tendon pull or feed for the actuator 4; paragraph 0124- o control the four actuators 4 , the control unit 8 sends a tendon-displacement vector λk whose components are tendon displacements of four tendons 2 for corresponding actuators as the control signal 10) from a PID controller (Fig. paragraph 0150 - The exemplary feedback control unit 23 shown in FIG. 8(c ) is a proportional-integral-derivative (PID) controller; 0152- The inner-loop unit 27 is a PID controller. Therefore, the inner-loop unit 27 computes a compensation signal for the tendon displacement vector λ1 k ;[0153] The inner-loop unit 27 can increase control accuracy for the tendon displacement as well as a control band width for the control unit 8) with respect to the displacement of the second insertion path with respect to the first insertion path (Fig. 8c – angular displacement θ1k ̂ and Fig. 8c – angular displacement θk-1 ̂).
Hata does not teach determining the change quantity of the bending stiffness from time integral.
However, in the same field of endeavor, Kawai teaches of an analogous endoscopic device including determining the change quantity of the bending stiffness from time integral (paragraph 0040- The PID controller main body 92 includes the block 93 of a variable gain for performing proportional control, a block 94a of an integral operation of 1/s for performing integral control and a block 94b of a gain Ki which is provided in series with the block 94a, a block 95a of a time-differential operation for performing differential control and a block 95b which is provided in series with the block 95a. These three output values are added up by a block 96 of sum and the result is outputted from an output terminal CMD to the motor 36 of the electric bending drive section 39 and the observer model 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PID controller of Hata to include a time integral, as seen above in the teachings of Kawai. It would have been advantageous to make the combination in order to bend the bending portion (abstract of Kawai).
Regarding claim 5, Hata discloses the claimed invention as discussed above concerning claim 4, and Hata further discloses wherein the shape calculator (Fig. 8c- forward-kinematic-mapping unit 9) determines the change quantity of the bending stiffness (Fig. 8c- tendon displacement λk; paragraph 0094 - The tendon displacement λk is amount of tendon pull or feed for the actuator 4; paragraph 0124- o control the four actuators 4 , the control unit 8 sends a tendon-displacement vector λk whose components are tendon displacements of four tendons 2 for corresponding actuators as the control signal 10) from a PID controller (Fig. paragraph 0150 - The exemplary feedback control unit 23 shown in FIG. 8(c ) is a proportional-integral-derivative (PID) controller; 0152- The inner-loop unit 27 is a PID controller. Therefore, the inner-loop unit 27 computes a compensation signal for the tendon displacement vector λ1 k ;[0153] The inner-loop unit 27 can increase control accuracy for the tendon displacement as well as a control band width for the control unit 8) with respect to the displacement of the second insertion path with respect to the first insertion path (Fig. 8c – angular displacement θ1k ̂ and Fig. 8c – angular displacement θk-1 ̂).
Hata does not teach determining the change quantity of the bending stiffness from time differential.
However, in the same field of endeavor, Kawai teaches of an analogous endoscopic device including determining the change quantity of the bending stiffness from time differential (paragraph 0040- The PID controller main body 92 includes the block 93 of a variable gain for performing proportional control, a block 94a of an integral operation of 1/s for performing integral control and a block 94b of a gain Ki which is provided in series with the block 94a, a block 95a of a time-differential operation for performing differential control and a block 95b which is provided in series with the block 95a. These three output values are added up by a block 96 of sum and the result is outputted from an output terminal CMD to the motor 36 of the electric bending drive section 39 and the observer model 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PID controller of Hata to include a time differential, as seen above in the teachings of Kawai. It would have been advantageous to make the combination in order to bend the bending portion (abstract of Kawai).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795